Opinion By
Judge Rogers,
The order of the Court of Common Pleas of Berks County dismissing the appellant’s preliminary objections to the appellee’s amended petition for the appointment of viewers alleging a de facto taking of its property and appointing a board of viewers as prayed for by the appellee is affirmed on the comprehensive opinion of Judge Arthur Ed. Saylor reported as Standard Investments Corporation v. Department of Transportation, 28 Pa. D. & C-3d 294 (1982). We emphasize that the court of common pleas, all of whose holdings we have approved, rejected the Department of Transportation’s contention that a landowner, in order to sustain his burden of proving a de facto taking, must have unsuccessfully exposed his property to sale.
Order
And Now, this 8th day of March, 1984, the order of the Court of Common Pleas of Berks County in the above-captioned matters is affirmed.